Case 8:21-cv-00008-VMC-AAS Document 1-3 Filed 01/04/21 Page 1 of 10 PageID 78




                          EXHIBIT B
12/31/2020 Case    8:21-cv-00008-VMC-AAS         Document 1-3 Filed 01/04/21 Page 2 of 10 PageID 79
                                  https://ccmspa.pinellascounty.org/PublicAccess/CaseDetail.aspx?CaseID=18653829

  Skip to Main Content Logout My Account Search Menu New Civil Search Refine                                      Location : Pinellas County   Help
  Search Back
                                                       R                         A
                                                             C       N . 20-005515-CI




 CARRIER CORPORATION Vs. TECHNOLOGY RESEARCH LLC                             §                                    CONTRACTS AND
                                                                                                    Case Type:
                                                                             §                                    INDEBTEDNESS - CIRCUIT
                                                                             §                    Date Filed:     11/20/2020
                                                                             §                      Location:     Section 20
                                                                             §                Judicial Officer:   MEYER, KEITH
                                                                             §       UNIFORM CASE NUMBER:         522020CA005515XXCICI
                                                                             §


                                                                 P       I
                                                                                                                      Attorneys
 DEFENDANT TECHNOLOGY RESEARCH LLC FORMERLY
           KNOWN AS TECHNOLOGY RESEARCH
           CORPORATION
            1200 SOUTH PINE ISLAND ROAD
            PLANTATION, FL 33324


 PLAINTIFF      CARRIER CORPORATION                                                                                   R RYAN RIVAS, ESQ

                 2202 NORTH WESTSHORE BLVD                                                                            HALL BOOTH SMITH PC
                 SUITE 200                                                                                            2202 NORTH WESTSHORE
                 TAMPA, FL 33607                                                                                      BLVD
                                                                                                                      SUITE 200
                                                                                                                      TAMPA, FL 33607

                                                                                                                      813-329-3880(W)


                                                       E             O                C
              OTHER EVENTS AND HEARINGS
 12/18/2020 SUMMONS - SERVED       Doc # 5
              12142020
              Party: TECHNOLOGY RESEARCH LLC
 12/04/2020 SUMMONS - ISSUED      Doc # 4
              ISSUED
              Party: TECHNOLOGY RESEARCH LLC
 11/20/2020 CIVIL COVER SHEET - E-FILED    Doc # 1
 11/20/2020 SUMMONS NOT ISSUED       Doc # 2
              - NEED SUMMONS FEE
 11/20/2020 COMPLAINT     Doc # 3
              WITH ATTACHMENTS


                                                            F                I


              PLAINTIFF CARRIER CORPORATION




              Total Financial Assessment                                                                                                        410.00
              Total Payments and Credits                                                                                                        410.00
              Balance Due as of 12/31/2020                                                                                                       0.00
 11/24/2020   Transaction Assessment                                                                                                             400.00
 11/24/2020   E-FILE PAYMENT               Receipt # EF-2020-37904                        CARRIER CORPORATION                                  (400.00)
 12/08/2020   Transaction Assessment                                                                                                              10.00
 12/09/2020   Counter Payment              Receipt # CV-2020-25284                        CARRIER CORPORATION                                   (10.00)

https://ccmspa.pinellascounty.org/PublicAccess/CaseDetail.aspx?CaseID=18653829                                                                      1/2
12/31/2020 Case    8:21-cv-00008-VMC-AAS         Document 1-3 Filed 01/04/21 Page 3 of 10 PageID 80
                                  https://ccmspa.pinellascounty.org/PublicAccess/CaseDetail.aspx?CaseID=18653829




https://ccmspa.pinellascounty.org/PublicAccess/CaseDetail.aspx?CaseID=18653829                                     2/2
                                                         Case Number:20-005515-CI
           Case 8:21-cv-00008-VMC-AAS Document 1-3 Filed 01/04/21 Page 4 of 10 PageID 81
Filing #   117074442 E-Filed 1 1/20/2020 05:33:59 PM




            FORM 1.997.              CIVIL COVER SHEET


            The civil      cover    sheet and the informationcontained in it neither
                                                                               replace nor supplement the filing
            and service of pleadings or other documents as required by law. This form must be filed by the
            plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
            to section 25.075, Florida Statutes. (See instructions for completion.)




                      I.            CASE STYLE


                                         IN THE CIRCUIT COURT OF THE SIXTH              JUDICIAL CIRCUIT,
                                           IN AND FOR PINELLAS          COUNTY,     FLORIDA


            Carrier   Corporation
            Plaintiff                                                                  Case #
                                                                                       Judge
            VS.

           TECHNOLOGY RESEARCH, LLC F/K/A TECHNOLOGYRESEARCH
            Defendant




                      II.           AMOUNT OF CLAIM
           Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
           the claim is requested for data collection and clerical processing purposes only. The amount of the claim
           shall not be used for any other purpose.

            E $8,000 or less
            El    $8,001 $30,000
                            -




            El    $30,001- $50,000
            .U $50,001- $75,000
            El$75,001 $100,000  -




            ® over $100,000.00


                      III.          TYPE OF CASE         (If the case fits more than one type of case, select the most
            definitive category.) If the most       descriptive label is a subcategory (is indented under a broader
            category), place an x        on both the main category and subcategory lines.




                                                                  -1-


***ELECTRONICALLYFILED 11/20/2020 05:33:56 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:21-cv-00008-VMC-AAS Document 1-3 Filed 01/04/21 Page 5 of 10 PageID 82




CIRCUIT CIVIL

CJ Condominium
®   Contracts and indebtedness
m   Eminent domain
m   Auto negligence
m   Negligence-other
         m   Business governance
         m   Business torts
         m   Environmental/Toxic tort
         m   Third party indemnification
         m   Constructiondefect
         m Mass tort
         m   Negligent security
         m   Nursing home negligence
         m Premises
         m Premises
m Products liability
m Real   Property/Mortgageforeclosure
       m    Commercial foreclosure
       m    Homesteadresidential foreclosure
       m Non-homestead residential foreclosure
       m Other real   property actions

El Professional malpractice
         m
         m   Malpractice-medical
         m   Malpractice-otherprofessional
m   Other
         m   Antitrust/Traderegulation
         m   Business transactions
         m Constitutionalchallenge-statute or ordinance
         m Constitutionalchallenge-proposed amendment
         m   Corporate trusts
         m                                     or   other
         m   Insurance claims
         m   Intellectual property
         m   Libel/Slander
         m   Shareholder derivative action
         m   Securities litigation
         m   Trade secrets
         m   Trust litigation


COUNTY CIVIL


O Small Claims up to      $8,000
O Civil

1 Real      property/Mortgage foreclosure
                                                      -2-
Case 8:21-cv-00008-VMC-AAS Document 1-3 Filed 01/04/21 Page 6 of 10 PageID 83



 O   Replevins
 0 Evictions
          O ResidentialEvictions
          0 Non-residential Evictions
 CJ Other civil      (non-monetary)

                                            COMPLEX BUSINESS COURT


This action is     appropriatefor assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes CJ No ®



          IV.         REMEDIES SOUGHT (check all that apply):
          ®    Monetary;
          EJ   Nonmonetary declaratory or injunctive relief;
          EJ Punitive


          V.          NUMBER OF CAUSES OF ACTION:                  L 1
          (Specify)
               2


          VI.         IS THIS CASE A CLASS ACTION LAWSUIT?
                      0 yes
                      ®   no



          VII.        HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                      ®   no

                      CJ yes   If"yes," list all related cases by name,   case   number,   and court.


          VIII.       IS JURY TRIAL DEMANDED IN COMPLAINT?
                      ® yes
                      O   no



 I CERTIFY that the information I have           provided in this cover sheet is accurate to the best of
 my knowledge and belief, and that I          have read and will comply with the requirements of
 Florida Rule of Judicial Administration2.425.


 Signature:     s/ Richard  Ryan Rivas                         Fla. Bar # 96700
                      Attorney or party                                           (Bar # if attorney)

Richard Ryan Rivas                                      11/20/2020
 (type   or   print name)                               Date




                                                       -3-
                                                               Case Number:20-005515-CI
               Case 8:21-cv-00008-VMC-AAS Document 1-3 Filed 01/04/21 Page 7 of 10 PageID 84
Filing #   117074442 E-Filed 1 1/20/2020 05:33:59 PM




                                 IN THE COUNTY COURT OF THE SIXTH JUDICIAL CIRCUIT
                                             IN AND FOR PINELLAS                     COUNTY, FLORIDA
           CARRIER CORPORATION,
                              Plaintiff,
           V

                                                                                              CIVIL ACTION NUMBER:
           TECHNOLOGY RESEARCH, LLC F/K/A
           TECHNOLOGY RESEARCH CORPORATION,
                              Defendant.

                                                                       SUMMONS
       THE STATE OF FLORIDA:
       TO ALL AND SINGULAR THE SHERIFFS OF SAID STATE:
       GREETINGS:


                   YOU ARE HEREBY COMMANDED to                          serve    this Summons and    a   copy of the   Complaint in the above
       styled cause      upon the Defendant:
                                                              Technology Research, LLC
                                                            do NRAI  Services, Inc. as RA
                                                             1200 South Pine Island Road
                                                              Plantation, Florida          33324


                   Each Defendant is       hereby required to      serve   written defenses to said      Complaint or petition on Plaintiffs
       attorney, whose name and address is:
                                                                  R.   Ryan Rivas, Esq.
                                                            HALL BOOTH         SMITH, P.C.
                                                  2202 North Westshore Boulevard-Suite 200
                                                                 Tampa, Florida 33607
                                                                 Phone: 813-329-3880
                                                       E-mail:


       within twenty (20) days after service of this Summons upon that Defendant exclusive of the day of service, and
       to file the original of said written defenses with the Clerk of said Court eitherbefore service on Plaintiffs attorney
       or immediately thereafter. If a Defendant fails to do               so,   a   default will be entered   against that Defendant for the
       relief demanded in the Complaint or Petition.


                   WITNESSmy hand and seal of said Court on                                                 ,20

                                                                             KEN   BURKE, CPA
                                                                             Pinellas County Clerk of the Circuit Court
                                                                             315 Court Street, Room 170
                                                                             Clearwater, FL 33756
                                                                             Phone: 727-464-7000


                                                                             BY:
                                                                                      As   Deputy Clerk
       If you      are   a   person with     a   disability who needs           any accommodation in order to             participate   in this
       proceeding, you         are   entitled,   at   no   cost to you, to the       provision of certain assistance. Please     contact the
       Office of the Court Administrator, (863) 534-4690, within two (2) working days of your receipt of this
       Summons; if you are hearing or voice impaired, please call TDD (863) 534-7777 or Florida Relay Service
       711.




***ELECTRONICALLYFILED 11/20/2020 05:33:56 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
               Case 8:21-cv-00008-VMC-AAS Document 1-3 Filed 01/04/21 Page 8 of 10 PageID 85
Filing #   117667770 E-Filed 12/04/2020 12:21:59 PM




                                IN THE COUNTY COURT OF THE SIXTH JUDICIAL CIRCUIT
                                              IN AND FOR PINELLAS                COUNTY, FLORIDA
           CARRIER CORPORATION,
                              Plaintiff
           V

                                                                                          CIVIL ACTION NUMBER:
           TECHNOLOGY RESEARCH, LLC F/K/A
           TECHNOLOGY RESEARCH CORPORATION,                                                     20-005515-CI
                              Defendant.

                                                                    SUMMONS
       THE STATE OF FLORIDA:
       TO ALL AND SINGULAR THE SHERIFFS OF SAID STATE:
       GREETINGS:


                   YOU ARE HEREBY COMMANDED to                       serve   this Summons and    a   copy of the   Complaint in the above
       styled cause upon the Defendant:
                                                       TechnologyResearch, LLC f/Wa
                                                      TechnologyResearch Corporation
                                                        c/o NRAI Services, Inc. as RA
                                                         1200 South Pine Island Road
                                                          Plantation, Florida         33324


                   Each Defendant is        hereby required to   serve   written defenses to said    Complaint or petition   on   Plaintiffs
       attorney, whose name and address is:
                                                               R.   Ryan Rivas, Esq.
                                                        HALL BOOTH SMITH, P.C.
                                                 2202 North Westshore Boulevard-Suite 200
                                                              Tampa, Florida 33607
                                                              Phone: 813-329-3880
                                                    E-mail:


       within twenty (20) days after service of this Summons upon that Defendant exclusive of the day of service, and
       to file the original of said written defenses with the Clerk of said Court either before service on Plaintiffs attorney
       or immediately thereafter. If a Defendant fails to do             so, a   default will be entered against that Defendant for the
       relief demanded in the Complaint or Petition.
                                                                              DEC 08 2020
                   WITNESS my hand and seal of said Court on                                            ,20

                                                                           KEN BURKE, CPA
                                                                           Pinellas County Clerk of the Circuit Court
                                                                           315 Court Street, Room 170
                                                                           Clearwater, FL     33756
                                                                           Phone: 727-464-7000


                                                                           BY:
                                                                     As Deputy Clerk
       If you     are a            disability who needs any accommodationin order to participate in this proceeding,
                          person with   a

       you are entitled, at no cost to you, to the provision of certain assistance. Please contact the Office of the Court
       Administrator,(863) 534-4690, within two (2) working days of your receipt of this Summons; if you are hearing
       or voice impaired, please call TDD (863) 534-7777 or Florida Relay Service 711.




***ELECTRONICALLYFILED 12/07/2020 03:13:39 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
               Case 8:21-cv-00008-VMC-AAS Document 1-3 Filed 01/04/21 Page 9 of 10 PageID 86
Filing #   118480968 E-Filed 12/18/2020 03:56:36 PM




                                IN THE COUNTY COURT OF THE SIXTH JUDICIAL CIRCUIT
                                              IN AND FOR PINELLAS                 COUNTY, FLORIDA
           CARRIER CORPORATION,
                              Plaintiff
           V

                                                                                           CIVIL ACTION NUMBER:
           TECHNOLOGY RESEARCH, LLC F/K/A
           TECHNOLOGY RESEARCH CORPORATION,                                                      20-005515-CI
                              Defendant.

                                                                        SUMMONS
       THE STATE OF FLORIDA:
       TO ALL AND SINGULAR THE SHERIFFS OF SAID STATE:
       GREETINGS:


                   YOU ARE HEREBY COMMANDED to                          serve   this Summons and   a   copy of the   Complaint in the above
       styled cause upon the Defendant:
                                                        TechnologyResearch, LLC f/Wa
                                                       TechnologyResearch Corporation
                                                         c/o NRAI Services, Inc. as RA
                                                          1200 South Pine Island Road
                                                           Plantation, Florida         33324


                   Each Defendant is        hereby required to   serve    written defenses to said     Complaint or petition   on   Plaintiffs
       attorney, whose name and address is:
                                                                 R.   Ryan Rivas, Esq.
                                                         HALL BOOTH SMITH, P.C.
                                                 2202 North Westshore Boulevard-Suite 200
                                                                Tampa, Florida 33607
                                                                Phone: 813-329-3880
                                                      E-mail:


       within twenty (20) days after service of this Summons upon that Defendant exclusive of the day of service, and
       to file the original of said written defenses with the Clerk of said Court either before service on Plaintiffs attorney
       or immediately thereafter. If a Defendant fails to do              so, a   default will be entered against that Defendant for the
       relief demanded in the Complaint or Petition.
                                                                                 DEC 082020

                   WITNESS my hand and seal of said Court on                                              ,20

                                                                            KEN BURKE, CPA
                                                      *....4/
                                                            /               Pinellas County Clerk of the Circuit Court
                                                 ==iT.4..W..A.NII
                                                      4 W AN                315 Court Street, Room 170



                                                =.........+4
                                                =a
                                                =a-DL
                                               qfoi
                                               qgE
                                                        DL L
                                                                ..Z
                                                                ..Z;;
                                                                ..D
                                                                  D,
                                                                  D         Clearwater, FL     33756
                                                                i=:         Phone: 727-464-7000

                                               $,.........+4/:
                                                          +4/
                                                  nilgr.a---
                                                  nilgr a                   BY:
                                                                                                         Shnmbm Buten
                                                                     As Deputy Clerk
       If you     are a            disability who needs any accommodationin order to participate in this proceeding,
                          person with   a

       you are entitled, at no cost to you, to the provision of certain assistance. Please contact the Office of the Court
       Administrator,(863) 534-4690, within two (2) working days of your receipt of this Summons; if you are hearing
       or voice impaired, please call TDD (863) 534-7777 or Florida Relay Service 711.




***ELECTRONICALLYFILED 12/(DS/2020 03:$8:38 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
           Case 8:21-cv-00008-VMC-AAS Document 1-3 Filed 01/04/21 Page 10 of 10 PageID 87
                                                            VERIFIED RETURN OF SERVICE



State of Florida                                                          County    of Pinellas                                                         County Court

Case Number: 20-005515-CI


CARRIER CORPORATION,

VS.
                                                                                                                                    1111111111'lilli
                                                                                                                                          RCG2020009889

Defendant:
TECHNOLOGY RESEARCH, LLC F/IVA TECHNOLOGY RESEARCH CORPORATION,


For:
Ryan Rivas
HALL BOOTH SMITH, P.C.        -
                                  TAMPA
2202 North WestshoreBoulevard
Suite 200
Tampa, FL 33607

Received by Joseph S. Marker, Jr. on the 11th day of December, 2020 at5:34 pm to be served on Technology Research, LLC F/IVA                        Technology
Research Corporation c/o NRAI Services, Inc. as RA, 1200 South Pine Island Road, Plantation, FL 33324


I, Joseph S. Marker, Jr., do hereby affirm that on the 14th day of December, 2020 at 12:25 pm, I:

served a BUSINESS      entity by delivering a true copy of the SUMMONS, COMPLAINT and     EXHIBITSA-B with the date and hour of service endorsed
thereon   by me,   to: Donna Moch   Section Head at the address of 1200 South Pine Island Road, Plantation, FL 33324, who stated they are authorized
                                    as

to accept servicefor Technology Research, LLC F/IVA Technology Research Corporation and informed said person of the contents therein, in
compliance with state statutes. (Business entity statutes 48.031(2)(b)(,DBA/So e Proprietorship) 48.061                   Partnership), 48.062(LLC),
48.081 (Corporation), 48.091 (CorporationRegistered Agent), 48.092 (Financia Institute), 48.101 (DissolvedCorporations),43.111 (Public Agency/Officer),
48.121 (Service on the state), 48.141 (Labor Union) or 48.151 (StatutoryAgent.



Description of Person     Served: Age:   55, Sex: F, Race/Skin Color: White, Height: 5'4, Weight: 135, Hair: Brown, Glasses: N

If a description of the party served is provided, please note all information provided is approximate. F.S. 48.021(1)(Services of Summons and Criminal
Subpoenas) I certify that I am over the age of 18, have no interest in the above action, and am a                               Process Server or authorized
to serve process in the judicial circuit, county, or state where service was effectuated. F.S. 92.525 Under penalties of perjury, I declare that I have read the
foregoing affidavit/proof of serviceand that the facts stated in it are true.(No Notary Required) (Services of subpoenas F.S. 48.021(1) (Rule 1.410 ) I am
over the age of 18, and am not a party to nor interested in the outcome of the above styled case. I have personal knowledged the facts and statements
contained in this affidavitand each is true and correct. (Out of State/Foreign Process in accordance with F.S. 48.194 by any person authorized to server
process in the state where the person or entity is served) Notary Required.




                                                                                                                J44h S.Server
                                                                                                                         Marker, Jr.
                                                                                                                              ID #613
                                                                                                                prDeess
                                                                                                                TRGT     Legal
                                                                                                                PO Box 1066
                                                                                                                Pinellas Park, FL 33781
                                                                                                                (888) 642-0130

                                                                                                                Our Job Serial Number: RCG-2020009889



                                                 Copyright© 1992-2020 Database Services, Inc.   -


                                                                                                    ProcessServer's Toolbox V8.lz
